DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 111-132 are pending.
Election/Restrictions

Applicant's election without argument (considered without traverse) of Group I, claims 111-125, directed to a compound, and the species:

    PNG
    media_image1.png
    347
    831
    media_image1.png
    Greyscale

 in the reply filed on 03/26/2021 is acknowledged. The election was made without traverse.
The elected species is found free of prior art and therefore the search was extended to other species.
The requirement is therefore made FINAL.
Claims 126-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 111-125 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 111-122 and 124 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 111-122 and 124 are directed to any amino lipid with sulfonamide group having any structure, size, substitution etc. or compounds embraced by Formula:

    PNG
    media_image2.png
    627
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    637
    media_image3.png
    Greyscale
    
Thus, claims 111-122 and 124 are drawn to millions of compounds, each moiety very different structurally from another, are attached to a sulfonamide group.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 111-122 and 124 are broad and generic, with respect to all possible compounds encompassed by claim 111. There is a very large number of structural variations encompassed by claims 111-122 and 124. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to a limited number of compounds embraced by claims 123 and 125.
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements R1-R10 with any substitution embraced by claims 111-122 and 124. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 111-122 and 124.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 111 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Burns (US 7411002 B2).
Burns discloses amino lipid comprising sulfonamide with several examples:

    PNG
    media_image4.png
    427
    685
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    263
    950
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    481
    778
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    844
    1048
    media_image7.png
    Greyscale
 (columns 21, 22, 25, 26 Claims. 
Since the cited prior art reads on all the limitations of the instant claim 111, the claim is anticipated. 
Citation of Relevant Prior art
The following references has been cited but not relied by the Examiner in the rejection: Han (WO2009/093872 A2): Han teaches lipid comprising sulfonamide and quaternary ammonium with several examples. However, Han’s lipids are different with respect to not having an additional amino group (i.e. not an amino lipid).
Objection
Claim 123 and 125 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623